DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A model reference adaptive parameter identification method in which a system equivalent spring elasticity coefficient and an equivalent damping coefficient are used as parameters to be identified, substituting them into the full-order displacement observer to construct an adjustable model, and the machine itself serves as a reference model, the machine is operated at a frequency lower than the upper critical frequency, a machine current and voltage signals measured during an operation process are input into the full-order displacement observer, an observed displacement output by the full-order observer is adopted to perform closed-loop control on machine displacement, and the observed resonant frequency output by the observer is adopted as operating frequency of the system including remaining claim limitations. 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,633,246 to Bernier discloses a linear motor control system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846